            Case 1:21-cv-02963-LTS Document 6 Filed 04/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RA TARHAKA,

                                Plaintiff,
                                                                 21-CV-2963 (LTS)
                    -against-
                                                                 CIVIL JUDGMENT
EBAY; US POST OFFICE,

                                Defendants.

         Pursuant to the order issued April 19, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

Rule 12(h)(3) of the Federal Rules of Civil Procedure.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     April 19, 2021
           New York, New York

                                                      /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                        Chief United States District Judge
